Citation Nr: 1526375	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral ankle condition.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1986 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied service connection for a bilateral ankle condition.  In the October 2013 VA Form 9, the Veteran also perfected an appeal as to the issue of service connection for a back condition.  In a November 2014 rating decision, the RO fully granted service connection for a lumbosacral strain; therefore, this issue is not in appellate status, and is not before the Board. 

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a bilateral ankle condition.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 
38 C.F.R. § 3.159(c), (d) (2014).

In this case, the Veteran has not been afforded a VA examination for the claimed bilateral ankle condition.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the United States Court of Appeals for Veterans Claims stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

In several statements in support of the appeal, including testimony provided during the May 2015 Board hearing, the Veteran contends that his current bilateral ankle condition is directly attributable to his duties as a paratrooper in the United States Army.  See Hearing Transcript p. 3.  Specifically, he reports pain beginning following service and continuously since service.  See id at p. 9.  The Veteran's DD Form 214 indicates that he was awarded a parachute badge, and the Veteran has variously reported completing between 27 and 40 jumps.  See January 2013 VA Examination and October 2014 VA Examination Reports (27 jumps); May 2015 Hearing Transcript (32 jumps); November 2014 VA Orthopedic Treatment Record (35-40 jumps).  In addition, the Veteran is already service connected for disabilities affecting both knees and his back as the result of repetitive parachute landings during service.  

However, the medical evidence of record does not contain any complaints of, diagnosis of, or treatment for a bilateral ankle condition.  While the Veteran testified that he received treatment for his ankles, including wearing braces provided to him from the VA Medical Center in Providence, Rhode Island, (see Hearing Transcript pp. 4-5.), a review of the VA treatment records reflects no such treatment and notations that the Veteran wears knee braces, not ankle braces.  The Veteran is competent to report symptoms of pain that he experiences at any time.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is unclear whether the Veteran's symptoms are representative of a bilateral ankle disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, in light of the Veteran's contentions and other disabilities that are service-connected due to his duties as a paratrooper, the Board finds the current medical evidence is insufficient regarding the issue on appeal and a VA examination is needed in this case.  McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated VA treatment records of the Veteran and associate them with the record. 

2. The AOJ should schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any bilateral ankle disability.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current bilateral ankle disability?

b. If the Veteran has a current bilateral ankle disability, is it as least as likely as not (a 50 percent probability or greater) that the bilateral ankle disability began during service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to the claim. 

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




